

	

		II

		108th CONGRESS

		2nd Session

		S. 3018

		IN THE SENATE OF THE UNITED STATES

		

			November 19, 2004

			Mr. Grassley introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To direct the Inspector General of the Department of

		  Justice to submit semi-annual reports regarding settlements relating to false

		  claims and fraud against the Federal Government.

	

	

		1.

			False claims settlementsSection 8E of the Inspector General Act (5

			 U.S.C. App. 3) is amended by adding at the end the following:

			

				(e)(1)In preparing the

				semi-annual report under section 5, the Inspector General of the Department of

				Justice shall describe each settlement or compromise of any claim, suit, or

				other action entered into with the Department of Justice that—

						(A)relates to an alleged violation of

				section 1031 of title 18, United States Code, or section 3729 of title 31,

				United States Code; and

						(B)results from a claim of damages in

				excess of $500,000.

						(2)The descriptions of each settlement

				or compromise required to be included in the semi-annual report under paragraph

				(1) shall include—

						(A)the amount of actual damages estimated

				to have been sustained;

						(B)the basis for the estimated damages

				caused by the violation;

						(C)the multiple of actual damages or, if

				less than single damages, the percentage of actual damages obtained;

						(D)the amount of criminal fines

				imposed;

						(E)the basis for the criminal

				fines;

						(F)the date of the settlement;

						(G)whether the defendant, and if the

				defendant is a corporation, whether 1 or more of its divisions, subsidiaries,

				affiliates, or related entities, has entered into any other settlement or

				compromise in the previous 25 years related to section 1031 of title 18, United

				States Code, or section 3730(b) of title 31, United States Code, and if so, the

				dates of such agreements;

						(H)whether the defendant, and if the

				defendant is a corporation, whether 1 or more of its divisions, subsidiaries,

				affiliates, or related entities, has entered into a corporate integrity

				agreement;

						(I)whether the defendant has entered into

				other corporate integrity agreements in the previous 10 years, and if so, the

				dates of such agreements;

						(J)in the case of settlements involving

				Medicaid, the amounts paid to the Federal government and to each of the States

				participating in the settlement;

						(K)whether civil investigative demands

				were issued in relation to the alleged violation of section 1031 of title 18,

				United States Code, or section 3730(b) of title 31, United States Code;

				and

						(L)in a qui tam action brought under

				section 3730(b) of title 31, United States Code—

							(i)the date of the filing of the

				complaint under seal;

							(ii)whether the person who filed that

				action also filed a motion requesting a fairness hearing;

							(iii)the amount of the relator's

				share; and

							(iv)whether the client agency

				participated in settlement discussions and negotiations.

							.

		

